ORDER
The Disciplinary Review Board having filed with the Court its' decision in DRB 00-067 concluding that THOMAS M. BROWN, formerly of ATLANTIC CITY, who was admitted to the bar of this State -in 1993, and who has been ineligible to practice law since September 20, 1999, for failure to comply with R. 1:28-2(a), should be suspended from the practice of law for a period of one year for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (failure to act with reasonable diligence) and RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board further having concluded that respondent should be required to complete twelve hours of courses in professional responsibility approved by the Office of Attorney Ethics and the Skills and Methods Courses offered by the Institute for Continuing Legal Education, and that on reinstatement to practice respondent should be required to practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that THOMAS M. BROWN is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice respondent shall complete twelve hours of courses in professional responsibility approved by the Office of Attorney Ethics and the Institute for Continuing Legal Education Skills and Methods courses and shall *612submit proof of his successful completion thereof to the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.